 In theMatterofWENATCIIEE-WENOKAGROWERSASSOCIATION,Ear-PLOYERandCANNERYWAREHOUSEMEN, FOODPROCESSORS,DRIVERS &HELPERS, INTERNATIONALBROTHERHOODOFTEA.1ISTERS,CHAUFFEURS,WAREHOUSE-31-ENANDHELPERS,AFL,PI TrrIoNERCaseNo. 19-R-2127.-DecidedNovember7, 1947CrollarddiO'Connor,byAIr. A. J. O'Connor.ofWenatchee,Wash.,for the Employer.Cllr.CharlesC. Hughes,of Wenatchee, Wash., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wenat-chee,Washington, on August 5, 1947, before Daniel R. Dimick, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations,Board makes the follownig:FINDINGSorFACT1.THE BUSINESS OF TILE EMPLOYERWenatchee-Wenoka Growers Association, a corporation organizedunder the cooperative laws of the State of Washington and having itsmain plant at Wenatchee, Washington, is engaged in the business ofpacking, warehousing, storing, and selling fruits.During the year1946 the Employer at its Wenatchee plant handled fruit in the valueof over one million dollars of which approximately 95 percent wasshipped outside the State of Washington.In addition to its fruit business the Employer supplies its members,and occasionally non-members, with orchard supplies consisting pri-marily of spray materials and fertilizers.During the year 1946 thevalue of the orchard supplies amounted to approximately $65,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.75 N. L It B, No 241971f6972-48-von 7514 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE STATUS OF THE EMPLOYEES INVOLVEDAt the hearing the Employer contended that its employees are em-ployed as agricultural laborers and consequently are not covered bythe Act under the definition of "employee" in Section 2 (3) and thelimitation attached to the Board's current Appropriations Act.TheEmployer is an entity separate from its members, and its operations.do not take place on farms.The Board and the courts have previouslyheld that employees such as those involved in this proceeding are notengaged in agricultural labor but do come within the coverage of theAct.'Existing law regarding this subject was not changed by theenactment of the Labor Management Relations Act of 1947 2Accord-ingly, we find no merit to the Employer's contention that its em-ployees are "agricultural laborers" exempt from the Act.III.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,which is in turn affiliated with the American Federation of Labor,claiming to represent employees of the Employer.IV.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusive-bargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning-the representation of employees of the Employer, within the meaning.of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.V.THE APPROPRIATE UNITThe parties stipulated and we find that all employees of the Em-ployer at its Wenatchee, Washington, plant or in sheds or lots con-nected therewith or adjacent thereto, where commodities or materialsare processed, packed, warehoused or stored, excluding office andclerical employees, laboratory employees, field men, fruit inspectorsand all supervisors, constitute a unit appropriate for the purposes'SeeMatter ofSantFernando Heights Lemon Association, 72N.L.R.B. 372, andcases cited therein,in which the definition of agricultural laborer is more fully discussed2 See Rep. No 510, House of Representatives,80th Cong,1st Sess, p.33 wherein thecommittee of conference reported.Since the matter of the "agricultural" exemption has for the past 2 years beendealtwith in the Appropriation Act for the National Labor Relations Board, theconference agreement does not disturb existing law in this respect. WE:VTATCHEE-WENOKA GROWERS ASSOCIATION199of collective bargaining within themeaning of Section 9(b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Wenatchee-Wenoka GrowersAssociation, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Nineteenth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Cannery Warehousemen, Food Proces-sors,Drivers & Helpers, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, AFL, for the purposes ofcollective bargaining.